People v Clark (2021 NY Slip Op 04557)





People v Clark


2021 NY Slip Op 04557


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-01881
 (Ind. No. 1724/14)

[*1]The People of the State of New York, respondent,
vTayquan R. Clark, appellant.


Tayquan Clark, named herein as Tayquan R. Clark, Stormville, NY, appellant pro se.
Joyce A. Smith, Acting District Attorney, Mineola, NY (Kevin C. King and Jared A. Chester of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 10, 2019 (People v Clark, 171 AD3d 942), affirming a judgment of the Supreme Court, Nassau County, rendered January 27, 2017.
ORDERED that the application is denied. 
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LASALLE, P.J., MASTRO, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court